Title: To George Washington from Joshua Hett Smith, 6 October 1780
From: Smith, Joshua Hett
To: Washington, George


                  
                     
                     May it please Your Excellency
                      October 6th 1780
                  
                  The Debilitation both of Body and Mind, with which I find myself
                     affected by a long Quotidian Ague both before, and which has increased since my
                     Confinement, necessitates me to apply for being handed over to the Civil
                     Power—there to answer the Charges that are or may be exhibited against me; as I
                     find myself unequal to the Fatigue of being removed with the Army—in their
                     different Movements, or should your Excellency think it inexpedient to comply
                     with this Request, I hope your Excellency will indulge me the Priviledge of
                     Council to assist me in my Defence—This I hope is not unprecedented—and I know
                     is not inconsistent with those Sentiments of Humanity which marks your
                     Excellencies Character, where there is a Possibility of Innocence—I shall feel
                     some aliviation of my Distress, if I am indulged with the former or latter of
                     the above Requisitions, and shall ever gratefully remember the Favor—and am
                     with profound Respect Your Excellencys most Obedient humble Sert
                  
                     Joshua H. Smith
                  
               